Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Schindler on 1/21/21.
The application has been amended as follows: 
1.(Currently amended)  A method comprising:
receiving, by a processor, an identifying data concerning an ownership or management of at least one brokerage account or at least one security by at least one user;
wherein the identifying data of the at least one user comprises a proxy control number associated with the at least one user and an investor type identifier of the at least one user;
obtaining, by the processor, based on the identifying data, positional information associated with the at least one user;
validating, by the processor, the at least one user as at least one permissioned user based at least in part on the positional information associated with the at least one user;
providing, by the processor and over a computer network, to the at least one permissioned user, a permissioned access on a computing device associated with the permissioned user to a network platform hosting a shareholder forum and a presentation of a shareholder meeting; 
generating, by a processor, within the network platform, a representation of the positional information associated with the at least one permissioned user without providing a personal identifying permissioned user so that to allow at least one other user, accessing the network platform, to observe the representation of the positional information of the at least one permissioned user that remains anonymous;
permitting, by the processor, the at least one permissioned user to perform at least one activity within the network platform based at least in part on the positional information of the at least one permissioned user, the investor type identifier of the at least one permissioned user, or both; and
wherein the at least one activity is at least one of i) interacting with the at least one other user within the network platform and ii) accessing a particular content within the network platform.
2. (Previously presented) The method of claim 1, wherein the at least one security is associated with an issuer who hosts the shareholder meeting.
3. (Currently amended) The method of claim 1, further comprising:
generating and storing, by the processor, a record of activities of the at least one permissioned user in the shareholder forum to form an auditable user activities record.
4. (Previously presented) The method of claim 1, wherein the shareholder meeting is an annual meeting.
5. (Currently amended) The method of claim 1, further comprising:
permitting, by the processor, the at least one permissioned user to access, on the computing device associated with the at least one permissioned user, the shareholder forum prior to a start of the presentation of the shareholder meeting.
6. (Currently amended) The method of claim 1, further comprising:
permitting, by the processor, the at least one permissioned user to access, on the computing device associated with the at least one permissioned user, the shareholder forum after to the  presentation of the shareholder meeting has ended.

preventing, by the processor, the at least one permissioned user from altering or deleting the  representation of the positional information within the network platform.
8. (Previously presented) The method of claim 1, further comprising:
permitting, by the processor, a sponsoring issuer to originate, within the network platform, the shareholder forum.
9-12. (Cancelled).
13. (Currently Amended)  A system comprising:
	a non-transitory computer memory storing computer-executable program instructions; and  
at least one processor configured to at least:
receive identifying data concerning an ownership or management of at least one brokerage account or at least one security by at least one user[[;]], wherein the identifying data of the at least one user comprises a proxy control number associated with the at least one user and an investor type identifier of the at least one user;
obtain, based on the identifying data, positional information associated with the at least one user;
validate the at least one user as at least one permissioned user based at least in part on the positional information associated with the at least one user;
provide, over a computer network, to the permissioned user, a permissioned access on a computing device associated with the permissioned user to a network platform hosting a shareholder forum and a presentation of a shareholder meeting; 
permissioned user without providing personal identifying information of the at least one permissioned user so that to allow at least one other user, accessing the network platform, to observe the representation of the positional information of the at least one permissioned user that remains anonymous;
permit the at least one permissioned user to perform at least one activity within the network platform based at least in part on the positional information of the at least one permissioned user, the investor type identifier of the at least one permissioned user, or both; and
wherein the at least one activity is at least one of i) interacting with the at least one other user within the network platform and ii) accessing a particular content within the network platform.
14. (Previously presented) The system of claim 13, wherein the at least one security is associated with an issuer who hosts the shareholder meeting.
15. (Currently amended) The system of claim 13, wherein the at least one processor is further configured to generate and store a record of activities of the at least one permissioned user in the shareholder forum to form an auditable user activities record.
16. (Previously presented) The system of claim 13, wherein the shareholder meeting is an annual meeting.
17. (Currently amended) The system of claim 13, wherein the at least one processor is further configured to  permit the at least one permissioned user to access, on the computing device associated with the at least one permissioned user, the shareholder forum prior to a start of the presentation of the shareholder meeting.

18. (Currently amended) The system of claim 13, wherein the at least one processor is further configured to  permit the at least one permissioned user to access, on the computing device associated with the at least one permissioned user, the shareholder forum after to the  presentation of the shareholder meeting has ended.
19. (Currently amended) The system of claim 13, wherein the at least one processor is further configured to prevent the at least one permissioned user from altering or deleting the representation of the positional information within the network platform.
20. (Previously presented) The system of claim 13, wherein the at least one processor is further configured to permit a sponsoring issuer to originate, within the network platform, the shareholder forum
21-24. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
  	The closest prior art of record is Cooke, US Publication Number: 2007/0219886 A1.  Cooke shows method for managing data relating to non-traditional investments.
In regard to claim 1, Cooke taken either individually or in combination with other prior art of record fails to teach or render obvious receiving, by a processor, an identifying data concerning an ownership or management of at least one brokerage account or at least one security by at least one user;  wherein the identifying data of the at least one user comprises a proxy control number associated with the at least one user and an investor type identifier of the at least one user;  obtaining, by the processor, based on the identifying data, positional information associated with the at least one user;

In regard to claim 13, Cooke taken either individually or in combination with other prior art of record fails to teach or render obvious a non-transitory computer memory storing computer-executable program instructions; and at least one processor configured to at least:  receive identifying data concerning an ownership or management of at least one brokerage account or at least one security by at least one user, wherein the identifying data of the at least one user comprises a proxy control number associated with the at least one user and an investor type identifier of the at least one user;  obtain, based on the identifying data, positional information associated with the at least one user; 
validate the at least one user as at least one permissioned user based at least in part on the positional information associated with the at least one user;  provide, over a computer network, to the 
generate, within the network platform, a representation of the positional information associated with the at least one permissioned user without providing personal identifying information of the at least one permissioned user so that to allow at least one other user, accessing the network platform, to observe the representation of the positional information of the at least one permissioned user that remains anonymous;  permit the at least one permissioned user to perform at least one activity within the network platform based at least in part on the positional information of the at least one permissioned user, the investor type identifier of the at least one permissioned user, or both; and  wherein the at least one activity is at least one of i) interacting with the at least one other user within the network platform and ii) accessing a particular content within the network platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571)2726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697